PER CURIAM.
To the extent that petitioner seeks removal of the public defender as his counsel on appeal, his petition is denied because he has failed to allege any cognizable basis for such relief. To the extent that he actually seeks self-representation on appeal, his petition is denied. See Martinez v. Court of Appeal of Cal., Fourth Appellate Dist., 528 U.S. 152, 120 S.Ct. 684, 145 L.Ed.2d 597 (2000); Grant v. State, 780 So.2d 131 (Fla. 4th DCA 2000).
To the extent that petitioner seeks to disqualify the panel of judges assigned to his appeal on account of bias, we deny his petition. See In re Estate of Carlton, 378 So.2d 1212, 1216-17 (Fla.1979).
FARMER, SHAHOOD and TAYLOR, JJ., concur.